PER CURIAM.
Upon consideration of the record on appeal, briefs and arguments of counsel for the respective parties, we determine there was an abuse of the trial court’s discretion in reducing and terminating appellant’s alimony, as the record was far from sufficient to justify such a result. Accordingly, the order on petition for modification reducing and terminating alimony is reversed.
In all other respects, the order on appeal is affirmed.
Affirmed in part and reversed in part.
LETTS and MOORE, JJ., and CROSS, SPENCER C., Associate Judge, concur.